Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 USC 103 as disclosed by applicant admitted prior art, in further view of Shrestha, US 20160170836 A1 (Jun. 16, 2016).

	The examiner takes notice of applicants specification, particularly figures 2a and 2b, and paragraphs 31-34, which are marked as prior art by applicant. In relation to figures 3a and 3b (which are not marked as prior art), the only change appears to be the addition of timestamps related to creation and modification times (labeled FirstValid and LastValid, respectively). 

As to claim 1:
Applicant admits as prior art:
A computer-implemented method, comprising: 
maintaining a File index and a Backup index, the File index comprising entries each associated with an individual file backed up, the Backup index comprising entries each associated with a particular backup, each backup including one or more files, wherein each File index entry (admission – see application, figures 2A and 2B and paragraphs 31-34) comprises a first property indicative a time of an earliest backup in which a corresponding (admission – see application, figures 2A and 2B and paragraphs 31-34)
receiving a request to determine whether or not a first file is included in a first backup; (admission – see application, figures 2A and 2B and paragraphs 31-34)
determining whether or not the first file is included in the first backup based on the File index entry corresponding to the first file and the Backup index entry corresponding to the first backup; and  (admission – see application, figures 2A and 2B and paragraphs 31-34)
returning a result of the determination of whether or not the first file is included in the first backup. (admission – see application, figures 2A and 2B and paragraphs 31-34)


Applicant does not admit as prior art, but Sherstha in an analogous art discloses:


a second property indicative a time of an earliest backup (Sherstha: paragraph 4, “first data associated with a first backup of a data set is received, the first data including a list of changes associated with the data set between a first point in time associated with the first backup and a second point in time associated with a second backup, the second point in time being prior to the first point in time … a version of the file associated with the at least one backup time associated with the file is retrieved, wherein retrieving the version of the file comprises generating the version of the file by combining the difference data from each of the indices associated with the at least one backup time and intermediary backup times between the at least one backup time and the second point in time, thereby providing search capabilities for data backups by indexing data backups at a plurality of backup times”)

Applicant admits in the specification and drawing to the underlying structure in the claimed invention, as shown in figures 2A and 2B and paragraphs 31-35.  The principle difference between the admitted prior art and the claimed invention is the addition of a NULL entry, which applicant admits is equivalent to an empty entry (see specification paragraph 35), and the addition of a timestamp to indicate FirstValid (which is initial creation time) and LastValid (which is last time created), which is equivalent to a creation date and modification date, as is known in the arts. As to the expiration aspect, while the Sherstha art does not explicitly discuses expiration times, it does explicitly discuss notation of other times such as creation time, and noting of an expiration time as an indicator for when a backup must be renewed would be 

As to claim 2:
The method of claim 1, wherein the second property is set to NULL until the earliest backup in which the corresponding file is no longer included is encountered. (admission – see application, figures 2A and 2B and paragraphs 31-34, wherein NULL and blank are equivalent)

As to claim 3:
The method of claim 2, wherein the first file is determined to be included in the first backup when the first property of the File index entry associated with the first file indicates a time earlier than or equal to a backup creation time comprised in the Backup index entry associated the first backup, and the second property of the File index entry associated with the first file indicates a time later than the backup creation time comprised in the Backup index entry associated the first backup or is NULL. entry (admission – see application, figures 2A and 2B and paragraphs 31-34; see also Sherstha: paragraph 4) 

As to claim 4:
The method of claim 1, further comprising: determining whether a second file is included in any valid backup based on the File index entry corresponding to the second file and the Backup index; and in response to determining that the second file is not included in any valid backup, deleting the second file at a backup medium. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly the garbage collection thread, which is a method of detailing files per paragraph 5)

As to claim 5:
The method of claim 4, wherein the second file is determined to be not included in any valid backup when the second property of the File index entry associated with the second file indicates a time that is earlier than or equal to a backup creation time of a valid backup associated with an oldest backup creation time in the Backup index. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly paragraph 33 in the example “on 11/4/2017, the backup of 10/4/2017 expires”)

As to claim 6:
The method of claim 4, further comprising: determining all files that are not included in any valid backup; and deleting all files that are determined not to be included in any valid backup (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly the garbage collection thread, which is a method of detailing files per paragraph 5)

As to claim 7:
The method of claim 1, wherein each File index entry comprises a file name of the corresponding file. (admission – see application, figures 2A and 2B)


As to claim 8:
Applicant admits as prior art:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform data indexing operations, the operations comprising:  
maintaining a File index and a Backup index, the File index comprising entries each associated with an individual file backed up, the Backup index comprising entries each associated with a particular backup, each backup including one or more files, (admission – see application, figures 2A and 2B and paragraphs 31-34) wherein each File index entry comprises a first property indicative a time of an earliest backup in which a corresponding file is included for a first time and backed up and (admission – see application, figures 2A and 2B and paragraphs 31-34)
returning a result of the determination of whether or not the first file is included in the first backup. (admission – see application, figures 2A and 2B and paragraphs 31-34)

Applicant does not admit as prior art, but Sherstha in an analogous art discloses:


a second property indicative a time of an earliest backup (Sherstha: paragraph 4, “first data associated with a first backup of a data set is received, the first data including a list of changes associated with the data set between a first point in time associated with the first backup and a second point in time associated with a second backup, the second point in time being prior to the first point in time … a version of the file associated with the at least one backup time associated with the file is retrieved, wherein retrieving the version of the file comprises generating the version of the file by combining the difference data from each of the indices associated with the at least one backup time and intermediary backup times between the at least one backup time and the second point in time, thereby providing search capabilities for data backups by indexing data backups at a plurality of backup times”)

Applicant admits in the specification and drawing to the underlying structure in the claimed invention, as shown in figures 2A and 2B and paragraphs 31-35.  The principle difference between the admitted prior art and the claimed invention is the addition of a NULL entry, which applicant admits is equivalent to an empty entry (see specification paragraph 35), and the addition of a timestamp to indicate FirstValid (which is initial creation time) and LastValid (which is last time created), which is equivalent to a creation date and modification date, as is known in the arts. As to the expiration aspect, while the Sherstha art does not explicitly discuses expiration times, it does explicitly discuss notation of other times such as creation time, and noting of an expiration time as an indicator for when a backup must be renewed would be obvious for the purpose of ensuring the reliability of the backup Before the effective filing date of the claimed invention, a person would combine the admitted prior art with Sherstha for a predictable result of including time stamps of creation, access, and modification times, for further keeping track of the backups, increasing the reliability of the underlying data.

As to claim 9:
The non-transitory machine-readable medium of claim 8, wherein the second property is set to NULL until the earliest backup in which the corresponding file is no longer included is encountered. (admission – see application, figures 2A and 2B and paragraphs 31-34, wherein NULL and blank are equivalent)

As to claim 10:
The non-transitory machine-readable medium of claim 9, wherein the first file is determined to be included in the first backup when the first property of the File index entry associated with the first file indicates a time earlier than or equal to a backup creation time comprised in the Backup index entry associated the first backup, and the second property of the File index entry associated with the first file indicates a time later than the backup creation time comprised in the Backup index entry associated the first backup or is NULL. (admission – see application, figures 2A and 2B and paragraphs 31-34; Sherstha: paragraph 4)

As to claim 11:
The non-transitory machine-readable medium of claim 8, the operations further comprising: determining whether a second file is included in any valid backup based on the File index entry corresponding to the second file and the Backup index; and in response to determining that the second file is not included in any valid backup, deleting the second file at a backup medium. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly the garbage collection thread, which is a method of detailing files per paragraph 5)

As to claim 12:
The non-transitory machine-readable medium of claim 11, wherein the second file is determined to be not included in any valid backup when the second property of the File index entry associated with the second file indicates a time that is earlier than or equal to a backup creation time of a valid backup associated with an oldest backup creation time in the Backup index. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly paragraph 33 in the example “on 11/4/2017, the backup of 10/4/2017 expires”)

As to claim 13:
The non-transitory machine-readable medium of claim 11, the operations further comprising: determining all files that are not included in any valid backup; and deleting all files that are determined not to be included in any valid backup. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly the garbage collection thread, which is a method of detailing files per paragraph 5)
  
As to claim 14:
The non-transitory machine-readable medium of claim 8, wherein each File index entry comprises a file name of the corresponding file. (admission – see application, figures 2A and 2B)

As to claim 15:

A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data indexing operations, the operations including:  
maintaining a File index and a Backup index, the File index comprising entries each associated with an individual file backed up, the Backup index comprising entries each associated with a particular backup, each backup including one or more files, (admission – see application, figures 2A and 2B and paragraphs 31-34) wherein each File index entry comprises a first property indicative a time of an earliest backup in which a corresponding file is included for a first time and backed up and admission – see application, figures 2A and 2B and paragraphs 31-34)
receiving a request to determine whether or not a first file is included in a first backup; (admission – see application, figures 2A and 2B and paragraphs 31-34)
determining whether or not the first file is included in the first backup based on the File index entry corresponding to the first file and the Backup index entry corresponding to the first backup; and returning a result of the determination of whether or not the first file is included in the first backup. (admission – see application, figures 2A and 2B and paragraphs 31-34)

Applicant does not admit as prior art, but Sherstha in an analogous art discloses:


a second property indicative a time of an earliest backup (Sherstha: paragraph 4, “first data associated with a first backup of a data set is received, the first data including a list of changes associated with the data set between a first point in time associated with the first backup and a second point in time associated with a second backup, the second point in time being prior to the first point in time … a version of the file associated with the at least one backup time associated with the file is retrieved, wherein retrieving the version of the file comprises generating the version of the file by combining the difference data from each of the indices associated with the at least one backup time and intermediary backup times between the at least one backup time and the second point in time, thereby providing search capabilities for data backups by indexing data backups at a plurality of backup times”)

Applicant admits in the specification and drawing to the underlying structure in the claimed invention, as shown in figures 2A and 2B and paragraphs 31-35.  The principle difference between the admitted prior art and the claimed invention is the addition of a NULL entry, which applicant admits is equivalent to an empty entry (see specification paragraph 35), and the 

As to claim 16:
The data processing system of claim 15, wherein the second property is set to NULL until the earliest backup in which the corresponding file is no longer included is encountered. (admission – see application, figures 2A and 2B and paragraphs 31-34, wherein NULL and blank are equivalent)


As to claim 17:
The data processing system of claim 16, wherein the first file is determined to be included in the first backup when the first property of the File index entry associated with the first file indicates a time earlier than or equal to a backup creation time comprised in the Backup index entry associated the first backup, and the second property of the File index entry associated with the first file indicates a time later than the backup creation time comprised in the Backup index entry associated the first backup or is NULL. (admission – see application, figures 2A and 2B and paragraphs 31-34; Sherstha: paragraph 4)

As to claim 18:
The data processing system of claim 15, the operations further comprising: determining whether a second file is included in any valid backup based on the File index entry corresponding to the second file and the Backup index; and in response to determining that the second file is not included in any valid backup, deleting the second file at a backup medium. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly the garbage collection thread, which is a method of detailing files per paragraph 5)


As to claim 19:
The data processing system of claim 18, wherein the second file is determined to be not included in any valid backup when the second property of the File index entry associated with the second file indicates a time that is earlier than or equal to a backup creation time of a valid backup associated with an oldest backup creation time in the Backup index. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly paragraph 33 in the example “on 11/4/2017, the backup of 10/4/2017 expires”

As to claim 20:
The data processing system of claim 18, the operations further comprising: determining all files that are not included in any valid backup; and deleting all files that are determined not to be included in any valid backup. (admission – see application, figures 2A and 2B and paragraphs 31-34, particularly the garbage collection thread, which is a method of detailing files per paragraph 5)


As to claim 21:
The data processing system of claim 15, wherein each File index entry comprises a file name of the corresponding file. (admission – see application, figures 2A and 2B)

Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 

Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Tuesday, January 11, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157